This matter was appealed by defendant from the Full Commission's decision to the North Carolina Court of Appeals. A decision in plaintiff's favor was certified to the Commission on 6 May 1996. It is currently before the undersigned upon counsel for plaintiff's Motion for a Modification of his Attorney's Fee, given his continued representation through the above appeal, pursuant to his contract with plaintiff.
After careful consideration and for good cause shown, counsel for plaintiff's Motion is GRANTED, and he is hereby awarded an attorney's fee of THIRTY-THREE and ONE-THIRD percent (33 1/3%) of the compensation awarded to plaintiff.
No additional costs are assessed.
                                  S/ _______________ THOMAS J. BOLCH COMMISSIONER